U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED FEBRUARY 29, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 0-13187 NVCN CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3074570 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 9616 Currell Drive Suite 200 Woodbury, Minnesota (Address of Principal Executive Offices) (Zip Code) (612) 750-5855. (Registrant’s Telephone Number) 1800 Wooddale Drive, Suite 208, Woodbury, MN 55125 (Former Name, Former Address, and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) been subject to such filing requirements for the past 90 days.Yes£NoT Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filed o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes TNo £ As of April 19, 2012 the Registrant had 14,548,371 shares of common stock issued and outstanding TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENT BALANCE SHEET AS OF FEBRUARY 29, 2012 4 STATEMENT OF OERATIONS FOR THE THREE AND NINEMONTHS ENDED FEBRUARY 29, 2012 ANDFEBRUARY 28, 2011 (UNAUDITED) 5 STATEMENT OF CASH FLOWS FOR NINEMONTHS ENDED FEBRUARY 29, 2, 2011(UNAUDITED) 6 NOTES TO FINANCIAL STATEMENTS 7 ITEM 2. MANAGMENT DISCUSSION AND ANALYSIS 11 ITEM 3. QUANATATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISKS 12 ITEM 4T. CONTROLS AND PROCEDURES 12 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 13 ITEM 1A. RISK FACTORS 13 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 13 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 13 ITEM 4. [REMOVE AND RESERVE] 13 ITEM 5. OTHER INFORMATION 13 ITEM 6. EXHIBITS 13 SIGNATURES 14 2 FORWARD LOOKING STATEMENTS Statements made in this Form 10-Q that are not historical or current facts are forward-looking statements. These statements often can be identified by the use of terms such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate,” “approximate” or “continue,” or the negative thereof. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management’s best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. Among the factors that could cause actual results to differ materially from the forward-looking statements are the following: the Company’s ability to obtain necessary capital, the Company’s ability to meet anticipated development timelines, the Company’s ability to protect its proprietary technology and knowhow; the Company’s ability to identify and develop a network of physicians, the Company’s ability to establish a global market, clinical trial results, the Company’s ability to successfully consummate future acquisitions and such other risk factors identified from time to time in the Company’s reports filed with the Securities and Exchange Commission, including those filed with this Form 10-Q quarterly report. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. 3 PART I – FINANCIAL INFORMATION ITEM 1:FINANCIAL STATEMENTS. NVCN CORPORATION BALANCE SHEET (Unaudited) February 29, May 31, ASSETS Current assets Cash $
